Title: From George Washington to Brigadier General David Forman, 26 September 1777
From: Washington, George
To: Forman, David

 

Sir
Camp near Potts Grove [Pa.] 26th Septr 1777

I last night received a Letter from Major Genl Dickinson informing me that 900 Militia had crossed the Delaware under your command & that they were to march Yesterday to Bristol. Considering the position of the Enemy, I am sorry you have fallen down so low because it will be impossible for you to form a junction with us safely without counter marching. As the Enemy have possession of Chesnut Hill, it will be necessary for you to march up as high as Bogarts Tavern, from whence you are to turn Westward and proceed, as far as the Baptist meeting House near Bartholemews Tavern. You will then be in the Neighbourhood of this Army, as we shall move that way to day and if upon your arrival there, you will inform me of it, I will send a guide to conduct you to whatever place we may be. I do not exactly know where the Militia under Colo. Potter are, they were in Philadelphia, and I imagine are taking a circuit to join us. Be pleased to delay no more time upon your march than is absolutely necessary to refresh the Men as I am very anxious to draw our whole force together.
Genl Dickinson informs me that the particular circumstances of the State of Jersey oblige him to remain there, you will therefore be kind enough to communicate to him as much of the preceding as is necessary. I am Sir Yr Most Obedt sert

G.W.


P.S. If you find before the Rect of this that the Enemy have left Chesnut Hill and have gone into Philada you need not take so great a Circuit, you may in that Case proceed up the Road that leads to the Cross Roads near the S.W. Branch of Neshaminy from whence you may join us.

